DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final Office Action in response to the present US application number 16/993641, filed on 08/14/2020.
Claims 1-20 are presented for examination, with claims 1, 8 and 13 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 08/14/2020 is in comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claim 13, has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof (as illustrated in figure 2 of the specification).  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


	Claims 14-20 are rejected under the same rationale as their respective base claim 13.


Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to the abstract idea to data management. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Independent claims 1, 8 and 13
             Independent claims 1 and 8 recite limitations of, 
automatically associate(ing) … a dataset with a first tag indicating that the dataset is subject to a data compliance law; 
automatically associate(ing) … the dataset with a second tag indicating a geographic location of a source of the dataset: 
select(ing) a remote backup destination for the dataset that is compliant by comparing the first tag and the second tag to a compliance policy; and 
transmit(ting) a replica of the dataset to the remote backup destination.
associating …, selecting …, transmitting …,  is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claims element precludes the step from practically being performed in the mind. That is, other than reciting “a computer,” nothing in the claim element precludes the step from practically being performed in the mind.  The computer under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 

Independent claim 13 recites limitation of,
receive datasets from a data source, 
associate the datasets with location metadata indicating the geographic origins of the datasets, based on a location from an internet protocol address or a global positioning system, 
scan the datasets, 
automatically determine that the dataset includes personally-identifiable information (PII) by comparing the scanned datasets to a library of data compliance indicators, and 
associate the datasets with compliance metadata indicating that the datasets include PIl.
The limitations of receive …, associate …, scan …, determine …,  is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim element precludes the step from practically being performed in the mind. That is, other than reciting “a fist data storage system”, “a first computer,” nothing in the claim element precludes the step from practically being performed in the mind.  The computer under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 

a non-transitory computer-readable medium, a first data storage system, a processor, a first computer, to perform the steps in the claims. These are generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim are directed to an abstract idea; thus, the claims are not patent eligible.

Claims 2-7, 9-12 and 14-20
The limitations as recited in claims 2-7, 9-12 and 12-14-20 are simply describe the concepts data management.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 2-7, 9-12 and 12-14-20 are directed to abstract idea and are not patent eligible.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chickerur et. al., US 2020/0233977 (hereinafter Chickerur), and further in view  of Mutha et. al., US 2017/0300254 (hereinafter Mutha).

Regarding claim 1, Chickerur discloses, A method comprising: 
automatically associating, via a computer, a dataset with a first tag indicating that the dataset is subject to a data compliance law (e.g. the dataset is a table including customer records maintained by a business.  The information stored in dataset 300 includes PII.  The personal data oversight machine may be configured to scan data entries in the dataset and automatically identify which data entries include PII.  Additionally, or alternatively, PII may be automatically identified as it is received, for instance based on a source of the data or associated metadata.  Based on contents of the data entry, classifying the data entry as including one or more of a plurality of types of PII by applying one or more data classification tags [as first tag], Chickerur: [0019]-[0020], Figs. 2-3); 
automatically associating, via the computer, the dataset with a second tag indicating a geographic location of a source of the dataset (e.g. any data that is likely PII (e.g., an IP address or geographic location) may automatically be classified.  Thus, data classification tags may be selected from a set of candidate data classification tags. Such a set may include, as nonlimiting examples, a real-name tag, an email address tag, a phone number tag, a financial information tag, a geographic location tag, an IP address tag, and a social security number tag, Chickerur: [0019]–[0020]);

selecting a remote backup destination for the dataset that is compliant by comparing the first tag and the second tag to a compliance policy; and 
transmitting a replica of the dataset to the remote backup destination.
Mutha teaches:
selecting a remote backup destination for the dataset that is compliant by comparing the first tag and the second tag to a compliance policy (e.g. a backup destination is selected based on information management policy. One type of information management policy 148 is a "storage policy." Storage policies can include one or more of the following: (1) what data will be associated with the storage policy, e.g., subclient; (2) a destination to which the data will be stored; (3) datapath information specifying how the data will be communicated to the destination; (4) the type of secondary copy operation to be performed; and (5) retention information specifying how long the data will be retained at the destination, Mutha: [0200]-[0201]); and 
transmitting a replica of the dataset to the remote backup destination (e.g. client computing device 102 transmits data directly or via one or more intermediary components to secondary storage device 108 according to the received instructions, and vice versa. Recovery locations can be remote from the client computing devices 102 and primary storage devices 104, remote from some or all of the secondary storage devices 108, Mutha: [0133], [0178] and Figs. 1A-1D).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of classification and management of personally  data analysis capabilities, information management, improved data presentation and access features. 

Regarding claim 2, Mutha further teaches, wherein the remote backup destination Is a final destination for the dataset (e.g. a destination to which the data will be stored, Mutha: [0201]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of classification and management of personally identifiable data as disclosed by Chickerur to include secondary storage operation instruction tags in information management system as taught by Mutha to provide data analysis capabilities, information management, improved data presentation and access features. 

Regarding claim 3, Mutha further teaches, wherein transmitting the replica of the dataset further includes transmitting the first tag and the second tag along with the replica (e.g. The data agent 240 can capture the tags associated with the data and forward the tags along with the data, Mutha: [0277]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of classification and management of personally identifiable data as disclosed by Chickerur to include secondary storage operation instruction tags in information management system as taught by Mutha to provide data analysis capabilities, information management, improved data presentation and access features. 


scanning text of the dataset (e.g. The personal data oversight machine may be configured to scan data entries in the dataset and automatically identify which data entries include PII, Chickerur: [0019]-[0020] and Figs. 2-3), 
comparing the scanned text to a library of data compliance indicators to determine whether the scanned text is subject to the data compliance law (e.g. the computing system may include a list of previously-defined categories of information that are always classified as PII. An organization or other entity may then use a common set of categories, e.g. library, to organize all the data that they collect to ensure that PII is appropriately identified and categorized, Chickerur: [0019]), and 
associating the dataset with the first tag in response to the comparing the scanned text to the library (e.g. any data that is likely PII (e.g., an IP address or geographic location) may automatically be classified.  Thus, data classification tags may be selected from a set of candidate data classification tags. Such a set may include, as nonlimiting examples, a real-name tag, an email address tag, a phone number tag, a financial information tag, a geographic location tag, an IP address tag, and a social security number tag, Chickerur: [0019]–[0020]).

Regarding claim 5, Chickerur further discloses, wherein the library of data compliance indicators includes a library of data formats indicating personally-identifiable information (e.g. common types of PII that may be stored in a dataset often have distinctive formats ).

Regarding claim 6, Chickerur further discloses, wherein the automatically associating the dataset with the second tag indicating the geographic location includes: determining the geographic location of the source based, at least in part, on an internet protocol address or a global positioning system, and associating the dataset with the second tag in response to determining the geographic location (e.g. each data entry 302A-E includes a person's real name, as well as the person's IP address, which can be used to infer the person's geographic location, Chickerur: [0019]).
Regarding claim 7, Mutha further teaches, wherein the selecting the remote backup destination includes:
selecting a first potential remote backup destination (e.g. first storage, Mutha: [0010]), 
before transmitting the replica of the dataset to the first potential remote backup destination, determining that the first potential remote backup destination is not compliant with the compliance policy based on the first tag and the second tag (e.g. The first file may be generated by an application executing on the client computing device, and the graphical user interface may be associated with the application; the client computing device may be further configured to: provide access to the one or more tags in the graphical user interface of the application; receive user selection of a tag from the graphical user interface, the user selection of the tag being associated with at ), 
selecting a second potential remote backup destination (e.g. secondary storage, Mutha: [0010]), and 
determining that the second potential remote backup destination is compliant with the compliance policy, wherein the second potential remote backup destination is the remote backup destination (e.g. The one or more tags can include a tag defined by a user associated with the client computing device, and rules associated with the tag can be stored in an index associated with one of the one or more secondary storage controller computers, Mutha:[0010]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of classification and management of personally identifiable data as disclosed by Chickerur to include secondary storage operation instruction tags in information management system as taught by Mutha to provide data analysis capabilities, information management, improved data presentation and access features. 

Claims 8-12 recite, A non-transitory computer-readable medium having stored thereon instructions that, when executed by a processor, cause the processor to performing steps are similar to subject matter of claims 1, 3-4 and 6-7.  Therefore, claims 8-12 have been rejected by the same reasons as indicated in claims 1, 3-4 and 6-7.

Regarding claim 14, Chickerur discloses:
receive the datasets, the location metadata, and the compliance metadata from the first data storage system (e.g. receiving a data entry includes PII. As discussed above,  ), and 
Chickerur does not directly or explicitly disclose:
a second data storage system including a second computer configured to: 
select a remote backup destination for the datasets that is compliant by comparing the location metadata and the compliance metadata to a compliance policy.
Mutha teaches: 
a second data storage system including a second computer (e.g. secondary storage, Mutha: [0010]) configured to: 
select a remote backup destination for the datasets that is compliant by comparing the location metadata and the compliance metadata to a compliance policy (e.g. a backup destination is selected based on information management policy. One type of information management policy 148 is a "storage policy." Storage policies can include one or more of the following: (1) what data will be associated with the storage policy, e.g., subclient; (2) a destination to which the data will be stored; (3) datapath information specifying how the data will be communicated to the destination; (4) the type of secondary copy operation to be performed; and (5) retention information specifying how long the data will be retained at the destination, Mutha: [0200]-[0201]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of classification and management of personally identifiable data as disclosed by Chickerur to include secondary storage operation instruction tags in  data analysis capabilities, information management, improved data presentation and access features. 

Regarding claim 15, Mutha further teaches:
a backup data storage system located at the selected remote backup destination, wherein the second computer is configured to transmit replicas of the datasets to the remote backup destination (e.g. The one or more tags can include a tag defined by a user associated with the client computing device, and rules associated with the tag can be stored in an index associated with one of the one or more secondary storage controller computers, Mutha:[0010]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of classification and management of personally identifiable data as disclosed by Chickerur to include secondary storage operation instruction tags in information management system as taught by Mutha to provide data analysis capabilities, information management, improved data presentation and access features. 

Regarding claim 16, Mutha further teaches, wherein the second computer is configured to transmit the location metadata and the compliance metadata to the remote backup destination (e.g. The data agent 240 can capture the tags associated with the data and forward the tags along with the data, Mutha: [0277]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of classification and management of personally identifiable data as disclosed by Chickerur to include secondary storage operation instruction tags in  data analysis capabilities, information management, improved data presentation and access features. 

Regarding claim 17, Mutha further teaches, wherein the second computer is configured to retain a copy of the datasets, the location metadata, and the compliance metadata (e.g. rules associated with a smart tag can specify how long data should be retained, how long data should be archived for, whether data should be pruned from primary storage, whether to make an additional copy of data in secondary storage, whether data is eligible to be copied to a different type of media (e.g., tape) within secondary storage, etc., Mutha: [0007]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of classification and management of personally identifiable data as disclosed by Chickerur to include secondary storage operation instruction tags in information management system as taught by Mutha to provide data analysis capabilities, information management, improved data presentation and access features. 

Claim 18 recites limitations are similar to subject matter of claim 7.  Therefore, claim 18 has been rejected by the same reasons as indicated in claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chickerur et. al., US 2020/0233977.

Regarding claim 13, Chickerur discloses, A system comprising: 
a first data storage system including a first computer (e.g. computing system, Chickerur: Fig. 9) configured to: 
receive datasets from a data source (e.g. receiving a data entry includes PII. As discussed above, a data entry as described herein will typically be one unit of a larger dataset, which in turn may include a variety of different types of information, Chickerur: [0017] and Fig. 2 ), 
associate the datasets with location metadata indicating the geographic origins of the datasets, based on a location from an internet protocol address or a global positioning system (e.g. each data entry 302A-E includes a person's real name, as well as the person's IP address, which can be used to infer the person's geographic location, Chickerur: [0019]), 
scan the datasets (e.g. The personal data oversight machine may be configured to scan data entries in the dataset and automatically ), 
automatically determine that the dataset includes personally-identifiable information (PII) by comparing the scanned datasets to a library of data compliance indicators (e.g. the computing system may include a list of previously-defined categories of information that are always classified as PII. An organization or other entity may then use a common set of categories, e.g. library, to organize all the data that they collect to ensure that PII is appropriately identified and categorized, Chickerur: [0019]), and 
associate the datasets with compliance metadata indicating that the datasets include PIl (e.g. any data that is likely PII (e.g., an IP address or geographic location) may automatically be classified.  Thus, data classification tags may be selected from a set of candidate data classification tags. Such a set may include, as nonlimiting examples, a real-name tag, an email address tag, a phone number tag, a financial information tag, a geographic location tag, an IP address tag, and a social security number tag, Chickerur: [0019]–[0020]).

Regarding claim 19, Chickerur further discloses,  wherein the library of data compliance indicators includes a library of data formats indicating PII (e.g. common types of PII that may be stored in a dataset often have distinctive formats (e.g., phone numbers, email addresses, credit card numbers), and the personal data oversight machine may be configured to automatically identify data entries having such formats as including PII, and/or flag such entries for manual review, Chickerur: [0019]).

Regarding claim 20, Chickerur further discloses, wherein the data formats include formats for social security numbers (e.g. Dataset 112 may include a diverse variety of data types, including data that is unrelated to the identities of the device users (e.g., non-identifying device diagnostic or telemetry data), as well as data that can be characterized as personally identifiable information (PII), such as the real names of human users, phone numbers, email addresses, a real-world location (e.g., from a GPS device or inferred based on IP address), social security numbers, etc., Chickerur: [0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/               Examiner, Art Unit 2153